Citation Nr: 0333161	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  01-09 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously finally denied claim of entitlement to 
service connection for a low back disability.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for a pulmonary 
disability [to include pulmonary emphysema and chronic 
obstructive pulmonary disease].  

4.  Entitlement to service connection for a heart condition 
[to include hypertension and coronary artery disease].  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at law



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).


REMAND

A review of the claims file reveals that service connection 
for a low back disability was denied in a June 1998 Board 
decision.  The denial was based on a finding that the claim 
was not well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  [The well groundedness standard was subsequently 
rendered obsolete by the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA)].   

The veteran, through his attorney, appealed the Board's June 
1998 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In October 1999, the Court 
dismissed the appeal as untimely.  The veteran appealed the 
Court's dismissal of his appeal to the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit).  In 
January 2001, the Federal Circuit entered judgment affirming 
the Court's dismissal of the veteran's appeal.  

In correspondence dated in April 2001, the veteran's attorney 
requested that the claim be developed and adjudicated on a de 
novo basis under the VCAA.  The attorney argued that the 
procedural history of the claim established that the claim 
was "pending" (not final) as of November 9, 2000, the 
effective date of the VCAA, due to the appeals to the Court 
and the Federal Circuit.  The attorney further contended that 
VA was therefore statutorily obligated to readjudicate the 
claim 
de novo.  In October 2001, the RO denied the veteran's claim 
on a de novo basis.  The present appeal followed. 

In its October 2001 rating decision, the RO considered the 
veteran's claim on a 
de novo basis and denied on the merits the claim of 
entitlement to service connection for a low back disability, 
diagnosed as spondylolisthesis, L5 on S1 with herniated 
nucleus pulposus L4-5.  The June 2002 statement of the case 
(SOC) and the October 2002 and January 2003 supplemental 
statements of the case (SSOC) refer to the issue as one of 
service connection, not new and material evidence.  However, 
notwithstanding the fact that the RO adjudicated this claim 
de novo, the Board has a legal duty to consider the issue of 
new and material evidence as a threshold matter before an 
adjudication of a claim on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

For reasons explained immediately below, the Board finds that 
its June 1998 decision was final.  Accordingly, the Board 
believes that the issue of the veteran's entitlement to 
service connection for a low back disability must be 
adjudicated based upon whether new and material evidence has 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002).  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2003).  The fact that an 
appeal has been filed with the Court or the Federal Circuit 
does not automatically abrogate that finality.  Although the 
Court's ultimate action in an appealed case could affect the 
finality of a Board decision (i.e. if the Board's decision 
was reversed or vacated), the  statutory finality of a board 
decision is not abrogated while the Board decision is pending 
on appeal.  Therefore, the Board's June 1998 decision was 
final while the appeals were pending before the courts.  
Moreover, the decisions of the Court and the Federal Circuit 
dismissing the appeal maintained the finality of the Board's 
June 1998 decision.  

Section 7 of the VCAA provides for readjudication of claims 
denied as not well grounded where the denial became final 
between July 14, 1999 and enactment of the VCAA on November 
9, 2000.  Because the veteran's claim became final on the 
date of the Board's decision, June 11, 1998, it is not 
subject to readjudication pursuant to section 7 of the VCAA.  

Thus, in light of the law applicable to this case, the Board 
has rephrased the issue to whether new and material evidence 
has been received to reopen the previously finally denied 
claim of entitlement to service connection for a low back 
disability.  

Before the Board can render a decision, however, this issue 
must first be properly adjudicated by an agency of original 
jurisdiction.  The Court has held that when the Board 
addresses in its decision a question not addressed by an 
agency of original jurisdiction, it must consider whether or 
not the claimant has been given an opportunity to submit 
evidence and arguments on that question.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Neither the SOC nor SSOC provided 
the laws and regulations pertaining to finality of the prior 
Board decision (i.e., 38 C.F.R. §§ 3.156, 20.1100).  The 
veteran therefore has not had the opportunity to submit 
arguments concerning whether or not new and material evidence 
has been submitted to reopen his claim of entitlement to 
service connection for a low back disability.  For the 
foregoing reasons, the Board believes that this issue must be 
remanded to the agency of original jurisdiction for 
readjudication.  

The veteran is also seeking service connection for nicotine 
dependence acquired during service and for pulmonary and 
heart conditions based on tobacco use and/or nicotine 
dependence acquired during service.  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C. § 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b) (2003).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the veteran filed 
his claims for service connection for pulmonary and heart 
disabilities based on smoking in service prior to the 
effective date of § 1103 (specifically in August 1997), the 
statute does not apply in this case.  Prior General Counsel 
opinions permitting service connection based on tobacco use 
during service apply.  Cf. Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.    

Service medical records include a report of hospital 
admission in November 1959 wherein the veteran reported 
smoking an average of a pack of cigarettes a day.  
In a Tobacco Use Product History Questionnaire dated in 
October 1997, the veteran stated that he started smoking in 
1959 when he was 20 years old.  He denied smoking prior to 
service.  He indicated that he would smoke during breaks 
while in the military and that cigarettes were provided 
through his "C" rations.  He stated that after service his 
smoking went from one pack a day to as high as five packs a 
day.  He further stated that except for short periods (hours) 
his smoking has been continuous.  

The evidence of record also includes a May 1999 statement 
from Dr. G.M. wherein he stated that the veteran had been 
smoking since he joined the service in 1959 and that this had 
no doubt contributed greatly to his COPD and coronary artery 
disease.  A VA respiratory examination in August 2001 
resulted in diagnoses of nicotine dependence and COPD 
secondary to several documentable risk factors including 
smoking cigarettes excessively for years and gastroesophageal 
reflux disease with recurrent aspiration.  In addressing 
whether in-service tobacco use led to the veteran's current 
disability, the examiner stated that "it is not likely or, 
if so, only partially likely, and secondary to other more 
important risk factors."  

In October 2002 correspondence, the veteran's attorney 
requested that the veteran be afforded a VA examination by a 
psychiatrist to obtain a medical opinion concerning the onset 
date of the veteran's nicotine dependence.  The 
representative cited to Parker v. Principi, 15 Vet. App. 407, 
411 (2992) as authority that determining whether nicotine 
dependence first occurred during service is a medical issue.  

The veteran was afforded a VA psychiatric examination in 
November 2002.  The VA examiner was Dr. D.E.H.  It was noted 
that the veteran reported that he started smoking in service 
and that he felt he got addicted by the service.  He smoked 
about 4 or 5 packs of cigarettes and had chained smoked often 
for the last 43 years.  He planned to quit, but nothing made 
him quit yet.  He had tried patches, Nicorette, stopping 
"cold turkey" and hypnosis, but nothing had worked.  
Following mental status evaluation, the examiner concluded:

I do not see the service as a cause of an 
addiction to cigarettes.  The service may 
produce some stress, but I do not see a 
great deal of stress that [the veteran] 
was forced to endure, and he does not 
describe that when I asked him about it.  
I did read [the August 2001] detailed 
report.  I believe the same applies to 
alcohol or any other illegal drug, if 
people could say service caused them to 
do that.  There are a lot of things that 
could be gotten in service and that the 
service could be blamed for the 
individual abusing the substance or 
himself in the process.  There is freedom 
to choose on these things and if we 
choose something that is addicting and 
then use it that way, we may find that it 
becomes quite a problem.  He spent two 
years in service and he continued to 
smoke for the last 41.  He has made 
several attempts to go through the 
training to get free of his addiction, 
but he still is not ready to stop.  I do 
not see that service caused the 
addiction.  I do not know of any 
scientific data that says service and 
such cause people to have various 
addictions.  

In correspondence dated in January 2003, the veteran's 
attorney argued that the November 2002 VA psychiatric 
examination was inadequate because the examiner concluded 
that "there was no evidence that the veteran's active 
military service caused his addiction."  (emphasis added).  
The attorney noted that there is no requirement in the law 
that the veteran must establish that there was some event in 
service which caused him to become addicted to tobacco 
products.   

Because the evidence now of record appears to indicate that 
the veteran started smoking in service and continued to smoke 
for over 40 years since service, a medical opinion is 
required to address whether his nicotine dependence had its 
onset in service.  The opinion provided by the November 2002 
psychiatric examiner does not answer this question.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a VA 
psychiatric examination to determine whether it is 
as least as likely as not that the onset of the 
veteran's nicotine dependence occurred during or 
due to his military service.  The veteran's claims 
folder should be provided to the examiner, and the 
report of examination should indicate that it was 
reviewed.  The examiner should provide written 
answers to the following questions:

(a) Does the veteran meet the DSM-IV criteria for a 
diagnosis of      nicotine dependence?

(b)	If the answer to (a) is affirmative, is it as 
likely as not that the veteran was nicotine 
dependent while in service?

(c)	Notwithstanding the answer to (b), is it as 
likely as not that the veteran's military 
service caused nicotine dependence?  

  The complete rationale for any opinion expressed must be 
provided.  

2.  VBA must then review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  Thereafter, VBA should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a low 
back disability.  VBA should also 
readjudicate the issues of entitlement to 
service connection for nicotine 
dependence, entitlement to service 
connection for a pulmonary disability and 
entitlement to service connection for a 
heart condition.  

If any benefit sought remains denied, the veteran and his 
representative should be provided an SSOC which includes the 
relevant laws and regulations pertaining to reopening a claim 
on a new and material basis and given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




